Citation Nr: 1105268	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  04-29 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for asbestosis due to 
exposure to asbestos.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gastroesophageal reflux 
disorder (GERD).

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1977 to 
April 1993. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a May 2003 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee, which, inter 
alia, denied service connection for the issues currently on 
appeal.

The Veteran also had perfected an appeal of other issues 
regarding service connection for a bilateral knee disorder, a 
left shoulder disorder, a spine disorder, a right foot disorder, 
and a cervical spine disorder, by filing a notice of disagreement 
(NOD) and substantive appeal (e.g., VA Form 9 or equivalent 
statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2010).  However, these issues were resolved in the 
Veteran's favor in a February 2010 rating decision.  The Veteran 
has not appealed either the initial ratings or effective dates 
assigned for these conditions.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (the Veteran must separately appeal these 
downstream issues).  Therefore, they are not before the Board.

In June 2010, after certification of his appeal to the Board, the 
Veteran submitted additional evidence.  The submission of such 
evidence was accompanied by a waiver of RO consideration.  38 
C.F.R. § 20.1304(c) (2010).

This case was initially before the Board in October 2007, at 
which time it was remanded for further evidentiary development.  
In August 2010, when it returned to the Board for further 
appellate action, the Board issued a decision dismissing the 
current issues on appeal.  In this regard, at the time of the 
Board decision dismissing the issues currently on appeal, it was 
noted on the VACOLS controls database that these issues were 
resolved in the Veteran's favor in April 2010.  However, the 
Board later learned that this notation was in error and that the 
issues currently on appeal were still on appellate status.  As 
explained in greater detail below, since the issues currently on 
appeal are still on appellate status, and the Board had dismissed 
them in error in its August 2010 decision, the August 2010 
decision is now vacated.   

The issues of service connection for GERD and IBS are REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the appellant or his or her 
representative, or on the Board's own motion, when an appellant 
has been denied due process of law or when benefits were allowed 
based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904 (2010).

As discussed earlier, when the issues currently on appeal 
returned to the Board for further appellate action in August 
2010, VACOLS controls showed that these issues had been resolved 
in the Veteran's favor in April 2010.  Thus, in an August 2010 
decision, the Board dismissed the issues currently on appeal 
based on the information shown on the VACOLS database.  The 
undersigned Veterans Law Judge was unaware that this information 
was erroneous, and that the issues currently on appeal were still 
in appellate status and pending.  

Therefore, the Board finds the dismissal of the Veteran's claim 
for service connection for asbestosis, hypertension, GERD, and 
IBS in August 2010 was based on erroneous information, and that 
the Veteran was not afforded full due process of law.  
Accordingly, the August 2010 Board decision dismissing the issues 
of service connection for asbestosis, hypertension, GERD, and IBS 
is vacated.


FINDINGS OF FACT

1.  There is no medical evidence of a current diagnosis of 
asbestosis.

2.  There is medical evidence of a current diagnosis of 
hypertension.

3.  There is no evidence of hypertension in service, within one 
year after service, or for many years thereafter.

4.  There is probative evidence against a link between the 
Veteran's current hypertension and his military service.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in March 2003, May 2003, and December 2007.  These 
letters effectively satisfied the notification requirements of 
the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim, (2) informing the Veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of notice.  
38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Additionally, in the December 2007 VCAA letter, the RO informed 
the Veteran that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all 
required notice in this case, such that there is no error in 
content. 

However, the Board acknowledges the RO did not provide notice 
pursuant to Dingess, supra, until after the rating decision on 
appeal; thus, there is a timing error as to Dingess notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, additional VCAA notice was provided in December 2007, after 
issuance of the initial unfavorable AOJ decision in May 2003.  
However, both the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness of 
the adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, after providing notice pursuant to Dingess, supra, 
in December 2007, the RO readjudicated the claim in an SSOC dated 
in February 2010.  Thus, the timing defect in the notice has been 
rectified.  In any event, the Veteran has never alleged how any 
timing error prevented him from meaningfully participating in the 
adjudication of his claims.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  See 
Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), private treatment records as identified and 
authorized by the Veteran, and medical records from the Social 
Security Administration (SSA).  Further, the Veteran has 
submitted statements in support of his claims.  Moreover, he was 
provided a VA examinations.  Therefore, there is no indication 
that any additional evidence remains outstanding, and the duty to 
assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its October 2007 remand.  Specifically, the October 2007 
Board remand directed the RO to provide the Veteran with VCAA 
notice; request from the National Personnel Records Center 
verification of the Veteran's military occupational specialty 
while working in El Toro, California; obtain medical records from 
the SSA; and schedule the Veteran for VA examinations to 
determine, inter alia, the nature and etiology of the 
disabilities currently at issue.  The Board finds that the RO has 
complied with all remand instructions and that the VA examination 
report dated in January 2010 substantially complies with the 
October 2007 remand directives regarding the issues addressed in 
this decision.  Stegall v. West, 11 Vet. App. 268 (1998).  


Analysis

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303.  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 
252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including 
cardiovascular-renal disease, including hypertension).  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.   

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

For claims regarding lung disorders related to asbestos exposure 
during service, the VA Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C (Manual), provides 
information concerning claims for service connection for 
disabilities purportedly resulting from asbestos exposure.  
Common materials that may contain asbestos are steam pipes for 
heating units and boilers, ceiling tiles, roofing shingles, 
wallboard, fire-proofing materials, and thermal insulation.  
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection 9.  
The Manual also lists some of the major occupations involving 
exposure to asbestos include mining; milling; shipyard work; 
insulation work; demolition of old buildings; carpentry and 
construction; manufacture and servicing of friction products such 
as clutch facings and brake linings; and manufacture and 
installation of products such as roofing and flooring materials, 
asbestos cement sheet and pipe products, and military equipment.  
Id. at Subsection 9(f).  

Inhalation of asbestos fibers can lead to a non-exclusive list of 
asbestos-related diseases/abnormalities, such as fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis); tumors; pleural effusions and fibrosis; 
pleural plaques; mesotheliomas of pleura and peritoneum; and 
cancers of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system (except the prostate).  Id. at 
Subsection 9(b).  

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  The extent and 
duration of exposure to asbestos is not a factor for 
consideration.  Id. at Subsection 9(d).   

The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether:  (1) service records demonstrate the 
Veteran was exposed to asbestos during service; (2) development 
has been accomplished sufficient to determine whether the Veteran 
was exposed to asbestos either before or after service; and (3) a 
relationship exists between exposure to asbestos and the claimed 
disease in light of the latency and exposure factors.  Id. at 
Subsection 9(h).  See also VAOPGCPREC 4-2000 (Apr. 13, 2000); 
65 Fed. Reg. 33,422 (2000).  

It should be noted that the pertinent parts of the Manual on 
service connection in asbestos-related cases do not create a 
presumption of exposure to asbestos solely from shipboard 
service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken leg), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

A.  Asbestosis

In this case, the Veteran claims a current diagnosis of 
asbestosis that resulted from exposure to asbestos while working 
at the Joint Law Center in El Toro, California, during service.  
See, e.g., the Veteran's statement dated in April 2003.  

As mentioned above, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, post-service VA outpatient treatment records are 
completely silent for a diagnosis of asbestosis.  Significantly, 
during a recent VA examination in January 2010, the Veteran also 
reported that he has never been told that he has asbestosis.  He 
denied respiratory failure.  There was no pulmonary embolus and 
no chronic pulmonary thromboembolism.  He reported only coughing 
occasionally on-and-off since 1983.  He stated that he usually 
has a case of mild bronchitis, which is treated with an 
antibiotic and an inhaler, but he does not require chronic 
therapy with a metered dose inhaler.  The VA examiner noted that 
there was no documentation of a diagnosis of asbestosis in the 
Veteran's treatment records.  The only diagnoses provided by the 
Veteran's pulmonologist has treated are hypertension, coronary 
artery disease, hyperlipidemia, attention deficit disorder, acute 
pharyngitis, and acute sinusitis.  The January 2010 VA examiner 
also found the Veteran's lungs to be clear, with no rales, 
rhonchi, or wheezes.  Pulmonary function testing in November 2009 
showed normal spirometry, with no evidence of obstruction or 
restriction.  Lung volumes were normal.  The residual volume (RV) 
was reduced disproportional to the total lung capacity (TLC), 
which is often seen in people with obesity.  A November 2009 
chest X-ray showed clear lungs, with no active cardiopulmonary 
disease.  A November 2009 computed tomography (CT) scan of the 
chest showed findings of prior granulomatous disease, but no 
active cardiopulmonary disease or asbestosis.  The diagnosis was 
no evidence of asbestosis; there was pulmonary granulomatous 
disease by computerized axial tomography (CAT) scan.  See VA 
examination report dated in January 2010.  Thus, while the 
Veteran is competent to state that he suffered from symptoms of 
asbestosis, there must be competent medical evidence where the 
determinative issue involves medical causation or a medical 
diagnosis.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Absent evidence of a current disability, service 
connection cannot be granted for asbestosis.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
report symptoms of asbestosis, he is not competent to render an 
opinion as to the medical etiology of any symptomatology he 
experiences, absent evidence showing that he has medical training 
or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 
1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the preponderance 
of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Hypertension

In this case, the Veteran asserts that his hypertension was 
incurred during service.  See, e.g., VA Form 9 dated in August 
2004.  

As already mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  Concerning 
this, a VA examiner in January 2010 diagnosed the Veteran with 
hypertension.  See VA examination report dated in January 2010.  
Private treatment records also show a diagnosis of, and treatment 
for, hypertension.  Therefore, the evidence clearly shows current 
hypertension.  Consequently, the determinative issue is whether 
this disorder is somehow attributable to the Veteran's military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In-service, re-enlistment examinations dated in February 1980 and 
February 1987 recorded blood pressure readings of 130/80 and 
124/78, respectively.  A recruiting duty examination dated in 
February 1982 also recorded a blood pressure reading of 110/80.  
An August 1989 treatment note indicated a blood pressure reading 
of 154/98.  A November 1989 South Coast Medical Center Pre-
Employment physical examination noted a blood pressure reading of 
140/80.  However, the Veteran's STRs are otherwise devoid of 
complaints of, or treatment for, hypertension or symptomatology 
thereof.  

Moreover, while the Veteran contends that he began experiencing 
shortness of breath and chest pain due to stress in October 1978, 
these symptoms are not equivalent to complaints regarding high 
blood pressure or an actual diagnosis of hypertension.  See 
statement  by the Veteran dated in May 2010.  There also is no 
evidence of complaints of shortness of breath or chest pain in 
any of the in-service examination reports or treatment records, 
despite the Veteran's assertions to the contrary.  No diagnosis 
of hypertension was provided during service.  Significantly, the 
Veteran's separation examination in March 1993 noted a blood 
pressure reading of 120/82.  Thus, while as a layperson, the 
Veteran is competent to argue that he experienced symptoms of 
hypertension, he is not competent to provide a medical diagnosis.  
See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Post-service, while private treatment records show that the 
Veteran's blood pressure was being monitored in the 1990s, there 
was no definitive diagnosis of hypertension until 2002 or 2003.  
See private treatment records dated in December 1996, February 
1997, December 1997, and February 2003.  Thus, the Veteran did 
not receive a diagnosis of hypertension until nine or 10 years 
following discharge from service.  In this regard, the Federal 
Circuit Court has determined that such a lapse of time is an 
important factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. 
Cir. 2000).  It follows, therefore, that the Board finds no 
evidence of hypertension within one year after the Veteran's 
separation from service.  Hence, the presumption of in-service 
incurrence of hypertension is not for application.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3).    

Furthermore, a review of the evidence of record shows no 
complaints or objective indication of any hypertension or 
symptomatology thereof until several years after discharge from 
service.  Therefore, the Board also finds no evidence of non-
chronic hypertension in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.  

As to a nexus between the Veteran's current hypertension, the 
findings of the January 2010 VA examiner provide strong evidence 
against the claim.  The Veteran reported some elevations of his 
blood pressure during service, but could not recall any specific 
elevations or interventions ordered.  He also reported elevated 
blood pressure readings in the 1990s, but that his hypertension 
had its onset in 2003.  The VA examiner indicated that he could 
find no evidence of such reports of elevated blood pressure 
readings in the 1990s.  The VA examiner also noted that, while 
blood pressure readings were rarely recorded in in-service 
progress notes, they did not appear elevated when they were, with 
the exception of a blood pressure reading of 140/80 in November 
1987.  Subsequently, the first mention of a diagnosis of 
hypertension was in 2003.  Thus, the VA examiner concluded that 
it is unlikely that the single blood pressure elevation in 
November 1987 during service caused the subsequent development of 
hypertension in 2003.  See VA examination report dated in January 
2010.  

Further, no medical evidence supports the Veteran's assertion 
that his hypertension began in service.  See Boyer, 
210 F.3d 1351; Maggitt, 202 F.3d 1370.  In fact, his private 
physicians have indicated in several letters that his 
hypertension is more likely due to the stress he experiences as 
an employee of the U.S. Postal Services.  See, e.g., letter from 
R. F. Hammett, M.D., dated in September 2006; and letter from E. 
Barrow, M.D., dated in October 2006.  Furthermore, the Veteran 
has been inconsistent in his report of date of onset for his 
hypertension.  In this regard, a February 2003 private treatment 
record notes that the Veteran reportedly had been diagnosed with 
hypertension approximately one year ago, in 2002.  However, in a 
May 2010 statement, the Veteran reported that he was diagnosed 
with hypertension in 1995.  Due to this inconsistency, the Board 
finds the Veteran's assertions that his hypertension began in 
service to be incredible.  Thus, as a whole, post-service medical 
records provide no evidence to support the Veteran's claim for 
service connection for hypertension as they reveal hypertension 
that began many years after service with no connection to 
service.  Moreover, since there is no contrary evidence of 
record, the Board finds that that the January 2010 VA examination 
and letters from the Veteran's private physicians are entitled to 
great probative weight and provides negative evidence against the 
claim.  

The Board emphasizes that, although the Veteran is competent to 
state that he has experienced hypertension over time, he is not 
competent to render an opinion as to the medical etiology of his 
current hypertension, absent evidence showing that he has medical 
training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 
492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert, 1 Vet. App. at 53; Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18.  



ORDER

Service connection for asbestosis is denied.

Service connection for hypertension is denied.


REMAND

Before addressing the merits of the issues regarding GERD and 
IBS, the Board finds that additional development of the evidence 
is required.

In this case, a remand is required to clarify a January 2010 VA 
medical nexus opinion of the Veteran's GERD and IBS/colitis.  
Specifically, during the examination, the VA examiner noted that 
the Veteran had been treated in service for gastroenteritis and 
hyperacidity, and that he had reported during re-enlistment 
examinations dated in February 1980 and February 1987 that he 
experienced frequent indigestion during childhood to the present.  
The VA examiner additionally noted that a STR progress note 
recorded that the Veteran had a form of colitis for two weeks at 
the age of 10 that required admission to the hospital.  He also 
noted that the Veteran reported having a nervous stomach 
associated with stress on his separation examination Report of 
Medical History in March 1993, and in 1997, the Veteran was found 
to have IBS.  Based on this evidence, the VA examiner indicated 
that the Veteran's GERD and IBS/colitis pre-existed his military 
service, and did not appear to be related to service.  However, 
the VA examiner failed to indicate whether the Veteran's GERD and 
IBS/colitis have been aggravated by service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

In this regard, for purposes of establishing service connection 
under 38 U.S.C.A. § 1110, every Veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111 for disorders not noted on 
the entrance or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003.  The United States Court of Appeals 
for the Federal Circuit has adopted the General Counsel's 
position.  Wagner v. Principi, 370 F.3d  1089, 1096 (Fed. Cir. 
2004).

A pre-existing injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Temporary or intermittent flare-ups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition itself, as contrasted 
with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Concerning this, no medical opinion regarding the issue of 
aggravation of the Veteran's GERD and IBS/colitis has been 
obtained.  Though the January 2010 VA examiner indicated that 
these disorders were not related to service, he did not indicate 
in any way whether the Veteran's GERD and IBS/colitis have been 
aggravated by service.  In this regard, the Veteran has asserted 
that these disorders would worsen during times of stress while he 
was in service.  See the Veteran's statement dated in May 2010.  
Thus, an addendum of the January 2010 VA examiner's medical nexus 
opinion is required given that his original opinion did not 
appear to account for his medical opinion that the Veteran's GERD 
and IBS/colitis pre-existed service, and did not address the 
question of whether any current gastrointestinal disorder 
represents aggravation beyond natural progression of a pre-
existing disorder that was present before his period of service.

Accordingly, the case is REMANDED for the following action:

1.  Request that the previous January 2010 VA 
examiner provide an addendum to his or her 
previous opinion, if that physician is still 
available.  Specifically, the physician 
should review the Veteran's service treatment 
records (STRs) and post-service treatment 
records of his GERD and irritable bowel 
syndrome (IBS)/colitis, and provide a 
clarification as to the following:

(a)  Does the Veteran currently have GERD and 
IBS/colitis?

(b)  If so, is the Veteran's current GERD and 
IBS/colitis the result of a permanent 
increase in severity of his pre-existing GERD 
and IBS/colitis during his military service?  
In making this determination, the examiner is 
to consider the multiple complaints of 
stomach problems and hyperacidity during 
service and the Veteran's statement in May 
2010 that his GERD and IBS worsened during 
service during times of stress.

(c)  If there was a measurable increase 
in severity for his 
GERD and IBS/colitis during his period of 
service, was there clear and unmistakable 
evidence this permanent increase in severity 
was due to the natural progression of the 
disability?  

 2.  Readjudicate the Veteran's claim for 
service connection for GERD and IBS in light 
of any additional evidence received since the 
February 2010 SSOC.  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another SSOC.  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
Give the Veteran and his representative an 
opportunity to respond to it before returning 
the file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


